Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 1 of 16 Page ID #:299




   1

   2

   3

   4

   5

   6

   7

   8                      UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10 DAVID BERKE, on behalf of                Case No. 19-cv-07471-PSG (KSx)
     themselves and all others similarly
  11 situated,                                [Proposed] STIPULATED
                                              PROTECTIVE ORDER
  12                    Plaintiffs,
  13        v.
  14 WHOLE FOODS MARKET
       CALIFORNIA, INC., WHOLE FOODS
  15 MARKET SERVICES, INC.,
       ALLEGRO COFFEE COMPANY, and
  16 MRS. GOOCH’S NATURAL FOOD
       MARKETS, INC.
  17
                               Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                                         Case No. 19-cv-07471 PSG (KSx)
                                                                STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 2 of 16 Page ID #:300




   1 1.     A.     PURPOSE AND LIMITATIONS
   2        Discovery in this action is likely to involve production of confidential,
   3 proprietary, or private information for which special protection from public

   4 disclosure and from use for any purpose other than prosecuting this litigation may

   5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

   6 enter the following Stipulated Protective Order. The parties acknowledge that this

   7 Order does not confer blanket protections on all disclosures or responses to

   8 discovery and that the protection it affords from public disclosure and use extends

   9 only to the limited information or items that are entitled to confidential treatment

  10 under the applicable legal principles. The parties further acknowledge, as set forth

  11 in Section 12.3, below, that this Stipulated Protective Order does not entitle them to

  12 file confidential information under seal; Civil Local Rule 79-5 sets forth the

  13 procedures that must be followed and the standards that will be applied when a Party

  14 seeks permission from the court to file under seal.

  15        B.     GOOD CAUSE STATEMENT
  16        This action is likely to involve trade secrets, vendor and pricing lists and other
  17 valuable research, development, commercial, financial, technical and/or proprietary

  18 information for which special protection from public disclosure and from use for

  19 any purpose other than prosecution or defense of this action is warranted. Such

  20 confidential and proprietary materials and information consist of, among other

  21 things, confidential business or financial agreements and information, sales data,

  22 technical product specifications and processes, marketing strategies, information

  23 regarding confidential business practices, or other confidential research,

  24 development or commercial information (including information implicating privacy

  25 rights of third parties), information otherwise generally unavailable to the public, or

  26 which may be privileged or otherwise protected from disclosure under state or

  27 federal statutes, court rules, case decisions, or common law.

  28                                          -1-                    Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 3 of 16 Page ID #:301




   1        Accordingly, to expedite the flow of information, to facilitate the prompt
   2 resolution of disputes over confidentiality of discovery materials, to adequately

   3 protect information the parties are entitled to keep confidential, to ensure that the

   4 parties are permitted reasonable necessary uses of such material in preparation for

   5 and in the conduct of trial, to address their handling at the end of the litigation, and

   6 serve the ends of justice, a protective order for such information is justified in this

   7 matter. It is the intent of the parties that information will not be designated as

   8 confidential for tactical reasons and that nothing be so designated without a good

   9 faith belief that is has been maintained in a confidential, non-public manner, and

  10 there is good cause why it should not be part of the public record in this case.

  11 2.     DEFINITIONS
  12        2.1    Action: This pending federal law suit.
  13        2.2    Challenging Party: A Party or Non-Party that challenges the
  14 designation of information or items under this Order.

  15        2.3    “CONFIDENTIAL” Information or Items: Information (regardless
  16 of how it is generated, stores or maintained) or tangible things that qualify for

  17 protection under Federal Rule of Civil Procedure 26(c), and as specified above in

  18 the Good Cause Statement.

  19        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  20 their support staff).

  21        2.5    Designating Party: A Party or Non-Party that designates information
  22 or items that it produces in disclosures or in responses to discovery as

  23 “CONFIDENTIAL.”

  24        2.6    Disclosure or Discovery Material: All items or information,
  25 regardless of the medium or manner in which it is generated, stored or maintained

  26 (including, among other things, testimony, transcripts, and tangible things), that are

  27 produced or generated in disclosures or responses to discovery in this matter.

  28                                           -2-                   Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 4 of 16 Page ID #:302




   1        2.7    Expert: A person with specialized knowledge or experience in a
   2 matter pertinent to the litigation who has been retained by a Party or its counsel to

   3 serve as an expert witness or as a consultant in this Action.

   4        2.8    House Counsel:      Attorneys who are employees of a Party to this
   5 Action. House Counsel does not include Outside Counsel of Record or any other

   6 outside counsel.

   7        2.9    Non-Party: Any natural person, partnership, corporation, association
   8 or other legal entity not named as a Party to this action.

   9        2.10 Outside Counsel of Record: Attorneys who are not employees of a
  10 Party to this Action but are retained to represent or advise a Party to this Action and

  11 have appeared in this Action on behalf of that Party or are affiliated with a law firm

  12 which has appeared on behalf of that Party, and includes support staff.

  13        2.11 Party: Any party to this Action, including all of its officers, directors,
  14 employees, consultants, retained experts, and Outside Counsel of Record (and their

  15 support staff).

  16        2.12 Producing Party: A Party or Non-Party that produced Disclosure or
  17 Discovery Material in this Action.

  18        2.13 Professional Vendors: Persons or entities that provide litigation
  19 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

  20 demonstrations, and organizing, storing or retrieving data in any form or medium)

  21 and their employees and subcontractors.

  22        2.14 Protected Material: Any Disclosure or Discovery Material that is
  23 designated as “CONFIDENTIAL.”

  24        2.15 Receiving Party: A Party that receives Disclosure or Discovery
  25 Material from a Producing Party.

  26

  27

  28                                          -3-                    Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 5 of 16 Page ID #:303




   1 3.     SCOPE
   2        The protections conferred by this Stipulated Protective Order cover not only
   3 Protected Material, but also (1) any information copied or extracted from Protected

   4 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;

   5 and (3) any testimony, conversations or presentations by Parties or their Counsel

   6 that might reveal Protected Material.

   7        Any use of Protected Material at trial shall be governed by the orders of the
   8 trial judge. This Order does not govern the use of Protected Material at trial.

   9 4.     DURATION
  10        Even after final disposition of this litigation, the confidentiality obligations
  11 imposed by this Stipulated Protective Order shall remain in effect until a

  12 Designating Party agrees otherwise in writing or a court order otherwise directs.

  13 Final disposition shall be deemed the later of (1) dismissal of all claims and defenses

  14 in this Action, with or without prejudice; or (2) final judgment herein after the

  15 completion and exhaustion of all appeals, rehearings, remands, trials or reviews of

  16 this Action, including the time limits for filing any motions or applications for

  17 extension of time pursuant to applicable law.

  18 5.     DESIGNATING PROTECTED MATERIAL
  19        5.1    Exercise of Restraint and Care in Designating Material for
  20               Protection.
  21        Each Party or Non-Party that designates information or items for protection
  22 under this Order must take care to limit any such designations to specific material

  23 that qualifies under the appropriate standards. The Designating Party must

  24 designate for protection only those parts of material, documents, items, or oral or

  25 written communications that qualify so that other portions of the material,

  26 documents, items, or communications that qualify so that the other portions of the

  27

  28                                          -4-                    Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 6 of 16 Page ID #:304




   1 materials, documents, items, or communications for which protection is not

   2 warranted are not swept unjustifiably within the ambit of the Order.

   3        Mass, indiscriminate, or routinized designations are prohibited. Designations
   4 that are shown to be clearly unjustified or that have been made for an improper

   5 purpose (i.e., to unnecessarily encumber the case development process or to impose

   6 unnecessary expenses and burdens on other parties) may expose the Designating

   7 Party to sanctions.

   8        If it comes to a Designating Party’s attention that information or items that it
   9 designated for protection do not qualify for protection, that Designating Party must

  10 promptly notify all other Parties that it is withdrawing the inapplicable designation.

  11        5.2    Manner and Timing of Designations.
  12        Except as otherwise provided in this Order (see, e.g., second paragraph of
  13 section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure and

  14 Discovery Material that qualifies for protection under this Order must be clearly so

  15 designated before the material is disclosed or produced.

  16        Designation in conformity with this Order requires:
  17        (a) For information in documentary form (e.g., paper or electronic
  18 documents, but excluding transcripts of depositions or other pretrial or trial

  19 proceedings), that the Producing Party affix at a minimum, the legend

  20 “CONFIDENTIAL,” to each page that contains protected material.

  21        A Party or Non-Party that makes original documents available for inspection
  22 need not designate them for protection until after the inspecting Party has indicated

  23 which documents it would like copied and produced. During the inspection and

  24 before the designation, all of the material made available for inspection shall be

  25 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

  26 documents it wants copied or produced, the Producing Party must determine which

  27 documents, or portions thereof, qualify for protection under this Order. Then,

  28                                          -5-                   Case No. 19-CV-07471-PSG (KSx)
                                                                        STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 7 of 16 Page ID #:305




   1 before producing the specified documents, the Producing Party must affix the

   2 “CONFIDENTIAL” legend to each page that contains Protected Material.

   3        (b) For testimony given in depositions that the Designating Party:
   4               (i)    Identify all protected testimony on the record before the close of
   5 the deposition; or

   6               (ii)   Identify all protected testimony within thirty (30) days after
   7 receipt from the court reporter of the transcript of the deposition session by

   8 designating, in writing to the other Parties and to the court reporter, those portions of

   9 the transcript to be designated “CONFIDENTIAL.” The Designating Party must

  10 invoke Section 5.2(b)(ii) of this Stipulated Protective Order on the record and before

  11 the close of the deposition in order to take advantage of this thirty-day designation

  12 period. During the transcription and following thirty (30) day period after a

  13 deposition session, the transcript and exhibits must be treated as CONFIDENTIAL

  14 unless the disclosing Party consents to less confidential treatment of the information.

  15 Each Party and the court reporter must attach a copy of any final and timely written

  16 designation notice to the transcript and each copy of the transcript in its possession,

  17 custody or control, and the portions designated in such notice must thereafter be

  18 treated as CONFIDENTIAL in accordance with this Stipulated Protective Order.

  19        If no such designation is made at the deposition or within the thirty (30) day
  20 period following delivery of the transcript, then the entire deposition will be

  21 considered devoid of CONFIDENTIAL information subject to correction in

  22 accordance with Section 5.3 below.

  23        (c) For information produced in some form other than documentary and for
  24 any other tangible items, that the Producing Party affix in a prominent place on the

  25 exterior of the container or containers in which the information is stored the legend

  26 “CONFIDENTIAL.”

  27

  28                                          -6-                   Case No. 19-CV-07471-PSG (KSx)
                                                                        STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 8 of 16 Page ID #:306




   1        5.3    Inadvertent Failures to Designate
   2        If timely corrected, an inadvertent failure to designate qualified information
   3 or items does not, standing alone, waive the Designating Party’s right to secure

   4 protection under this Stipulated Protective Order for such material. Upon timely

   5 correction of a designation, the Receiving Party must make reasonable efforts to

   6 assure that the material is treated in accordance with the provisions of this Stipulated

   7 Protective Order.

   8 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
   9        6.1    Timing of Challenges
  10        Any Party or Non-Party may challenge a designation of confidentiality at any
  11 time that is consistent with the Court’s Scheduling Order.

  12        6.2    Meet and Confer
  13        The Challenging Party shall initiate the dispute resolution process under
  14 Local Rule 37.1, et seq.

  15        6.3    Burden of Persuasion
  16        The burden of persuasion in any such challenge proceeding shall be on the
  17 Designating Party. Frivolous challenges, and those made for an improper purpose

  18 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  19 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  20 or withdrawn the confidentiality designation, all parties shall continue to afford the

  21 material in question the level of protection to which it is entitled under the

  22 Producing Party’s designation until the Court rules on the challenge.

  23 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
  24        7.1    Basic Principles
  25        A Receiving Party may use Protected Material that is disclosed or produced
  26 by another Party or by a Non-Party in connection with this Action only for

  27 prosecuting, defending, or attempting to settle this Action. Such Protected Material

  28                                          -7-                   Case No. 19-CV-07471-PSG (KSx)
                                                                        STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 9 of 16 Page ID #:307




   1 may be disclosed only to the categories of persons and under the conditions

   2 described in this Stipulated Protective Order. When the Action has been terminated,

   3 a Receiving Party must comply with the provisions of Section 13 below (FINAL

   4 DISPOSITION).

   5        Protected Material must be stored and maintained by a Receiving Party at a
   6 secure location and in a manner that ensures that access is limited to the persons

   7 authorized under this Order.

   8        7.2    Disclosure of CONFIDENTIAL Information or Items
   9        Unless otherwise ordered by the court or permitted in writing by the
  10 Designating Party, a Receiving Party may only disclose information or items

  11 designated “CONFIDENTIAL” to:

  12               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  13 well as employees of Outside Counsel of Record to whom it is reasonably necessary

  14 to disclose the information for this Action;

  15               (b) the officers, directors, and employees (including House Counsel) of
  16 the Receiving Party to whom disclosure is reasonably necessary for this Action;

  17               (c) Experts (as defined in this Order) of the Receiving Party to whom
  18 disclosure is reasonably necessary for this Action and who have signed the

  19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  20               (d) the court and its personnel;
  21               (e) court reporters and their staff;
  22               (f) professional jury or trial consultants, mock jurors, and Professional
  23 Vendors to whom disclosure is reasonably necessary for this Action and who have

  24 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

  25               (g) the author or recipient of a document containing the information or
  26 a custodian or other person who otherwise possessed or knew the information;

  27

  28                                          -8-                   Case No. 19-CV-07471-PSG (KSx)
                                                                        STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 10 of 16 Page ID #:308




    1               (h) during their deposition(s), witnesses and attorneys for witnesses, in
    2 the Action to whom disclosure is reasonably necessary provided the witness signs

    3 the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

    4 agreed by the Designating Party or ordered by the court. Pages of transcribed

    5 deposition testimony or exhibits to depositions that reveal Protected Material may

    6 be separately bound by the court reporter and may not be disclosed to anyone except

    7 as permitted under this Stipulated Protective Order; and

    8               (i) any mediator or settlement officer, and their supporting personnel,
    9 mutually agreed upon by the Parties engaged in settlement discussions.

   10 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
   11        PRODUCED IN OTHER LITIGATION
   12        If a Party is served with a subpoena or a court order issued in other litigation
   13 that compels disclosure of any information or items designated in this Action as

   14 CONFIDENTIAL, that Party must:

   15               (a) promptly notify in writing the Designating Party. Such notification
   16 shall include a copy of the subpoena or court order;

   17               (b) promptly notify in writing the Party who caused the subpoena or
   18 order to issue in the other litigation that some or all of the material covered by the

   19 subpoena or order is subject to this Protective Order. Such notification shall include

   20 a copy of this Stipulated Protective Order; and

   21               (c) cooperate with respect to all reasonable procedures sought to be
   22 pursued by the Designating Party whose Protected Material may be affected.

   23        If the Designating Party timely seeks a protective order, the Party served with
   24 the subpoena or court order shall not produce any information designated in this

   25 action as CONFIDENTIAL before a determination by the court from which the

   26 subpoena or order issued, unless the Party has obtained the Designating Party’s

   27 permission. The Designating Party shall bear the burden and expense of seeking

   28                                          -9-                    Case No. 19-CV-07471-PSG (KSx)
                                                                          STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 11 of 16 Page ID #:309




    1 protection in that court of its confidential material and nothing in these provisions

    2 should be construed as authorizing or encouraging a Receiving Party in this Action

    3 to disobey a lawful directive from another court.

    4 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    5        PRODUCED IN THIS LITIGATION
    6        The terms of this Stipulated Protective Order are applicable to information
    7 produced by a Non-Party in this Action and designated as CONFIDENTIAL. Such

    8 information produced by Non-Parties in connection with this litigation is protected

    9 by the remedies and relief provided by this Order. Nothing in these provisions

   10 should be construed as prohibiting a Non-Party from seeking additional protections.

   11        In the event that a Party is required, by a valid discovery request, to produce a
   12 Non-Party’s confidential information in its possession, and the Party is subject to an

   13 agreement with the Non-Party not to produce the Non-Party’s confidential

   14 information, then the Party shall:

   15               (a)   Notify in writing the Requesting Party and the Non-Party that
   16                     some or all of the information requested is subject to a
   17                     confidentiality agreement with a Non-Party;
   18               (b)   Provide the Non-Party with a copy of the Stipulated Protective
   19                     Order in this Action, the relevant discovery request(s), and a
   20                     reasonably specific description of the information requested; and
   21               (c)   Make the information requested available for inspection by the
   22                     Non-Party, if requested.
   23        If the Non-Party fails to seek a protective order from this court within
   24 14-days of receiving the notice and accompanying information, the Receiving Party

   25 may produce the Non-Party’s confidential information responsive to the discovery

   26 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

   27 not produce any information in its possession or control that is subject to the

   28                                          -10-                  Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 12 of 16 Page ID #:310




    1 confidentiality agreement with the Non-Party before a determination by the court.

    2 Absent a court order to the contrary, the Non-Party shall bear the burden and

    3 expense of seeking protection in this court of its Protected Material.

    4 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    5        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    6 Protected Material to any person or in any circumstance not authorized under this

    7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

    8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

    9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   10 persons to whom unauthorized disclosures were made of all the terms of this Order,

   11 and (d) request such person or persons to execute the “Acknowledgment and

   12 Agreement to Be Bound” that is attached hereto as Exhibit A.

   13 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   14        PROTECTED MATERIAL
   15        Pursuant to Rule 502 of the Federal Rules of Evidence, the inadvertent
   16 disclosure of communications, documents, or information protected by the attorney-

   17 client privilege, work product doctrine, or any other privilege (“Privileged

   18 Material”) shall not constitute a waiver of any privilege or other protection if the

   19 Producing Party took reasonable steps to prevent disclosure and also took

   20 reasonable steps to rectify the error in the event of an inadvertent disclosure. The

   21 Producing Party will be deemed to have taken reasonable steps to prevent Privileged

   22 Material from inadvertent disclosure if that Party utilized either attorney screening,

   23 keyword search term screening, advanced analytical software applications and/or

   24 linguistic tools in screening for privilege, work product, or other protection. In the

   25 event of the inadvertent disclosure of Privileged Material, the Producing Party shall

   26 be deemed to have taken reasonable steps to rectify the error of the disclosure if,

   27 within thirty (30) days from the date that the inadvertent disclosure was discovered

   28                                          -11-                  Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 13 of 16 Page ID #:311




    1 or brought to the attention of the Producing Party, the Producing Party notifies the

    2 Receiving Party of the inadvertent disclosure and instructs the Receiving Party to

    3 promptly sequester, return, delete, or destroy all copies of the inadvertently

    4 produced Privileged Material (including any and all work product containing such

    5 Privileged Material). Upon receiving such a request from the Producing Party, the

    6 Receiving Party shall promptly sequester, return, delete, or destroy all copies of

    7 such inadvertently produced Privileged Material (including any and all work product

    8 containing such Privileged Material), and shall make no further use of such

    9 Privileged Material (or work product containing such Privileged Material).

   10 12.    MISCELLANEOUS
   11        12.1 Right to Further Relief
   12        Nothing in this Order abridges the right of any person to seek its modification
   13 by the court in the future.

   14        12.2. Right to Assert Other Objections
   15        By stipulating to the entry of this Protective Order, no Party waives any
   16 right it otherwise would have to object to disclosing or producing any information

   17 or item on any ground not addressed in this Stipulated Protective Order. Similarly,

   18 no Party waives any right to object on any ground to use in evidence of any of the

   19 material covered by this Stipulated Protective Order.

   20        12.3 Filing Protected Material
   21        A Party that seeks to file under seal any Protected Material must comply with
   22 Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a

   23 court order authorizing the sealing of the specific Protected Material at issue. If a

   24 Party's request to file Protected Material under seal is denied by the court, then the

   25 Receiving Party may file the information in the public record unless otherwise

   26 instructed by the court.

   27

   28                                          -12-                  Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 14 of 16 Page ID #:312




    1 13.    FINAL DISPOSITION
    2        After the final disposition of this Action, as defined in Section 4 above, within
    3 60-days of a written request by the Designating Party, each Receiving Party must

    4 return all Protected Material to the Producing Party or destroy such material. As

    5 used in this subdivision, “all Protected Material” includes all copies, abstracts,

    6 compilations, summaries, and any other format reproducing or capturing any of the

    7 Protected Material. Whether the Protected Material is returned or destroyed, the

    8 Receiving Party must submit a written certification to the Producing Party (and, if

    9 not the same person or entity, to the Designating Party) by the 60-day deadline that

   10 (1) identifies (by category, where appropriate) all the Protected Material that was

   11 returned or destroyed and (2) affirms that the Receiving Party has not retained any

   12 copies, abstracts, compilations, summaries or any other format reproducing or

   13 capturing any of the Protected Material. Notwithstanding this provision, Counsel

   14 are entitled to retain an archival copy of all pleadings, motion papers, trial,

   15 deposition, and hearing transcripts, legal memoranda, correspondence, deposition

   16 and trial exhibits, expert reports, attorney work product, and consultant and expert

   17 work product, even if such materials contain Protected Material. Any such archival

   18 copies that contain or constitute Protected Material remain subject to this Protective

   19 Order as set forth in Section 4 above (DURATION).

   20 \\

   21 \\

   22 \\

   23 \\

   24 \\

   25 \\

   26 \\

   27 \\

   28                                           -13-                  Case No. 19-CV-07471-PSG (KSx)
                                                                          STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 15 of 16 Page ID #:313




    1 14.   ENFORCEMENT
    2       Any violation of this Order may be punished by any and all appropriate
    3 measures including, without limitation, contempt proceedings and/or monetary

    4 sanctions.

    5

    6 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

    7

    8 DATED: April 27, 2020

    9

   10                                      ___________________________________
                                                  KAREN L. STEVENSON
   11                                      UNITED STATES MAGISTRATE JUDGE
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28                                       -14-                Case No. 19-CV-07471-PSG (KSx)
                                                                    STIP. PROTECTIVE ORDER
Case 2:19-cv-07471-PSG-KS Document 46 Filed 04/27/20 Page 16 of 16 Page ID #:314




    1                                       EXHIBIT A
    2          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3        I, ______________________________ [print or type full name], of
    4 ________________________________ [print or type full address], declare under

    5 penalty of perjury that I have read in its entirety and understand the Stipulated

    6 Protective Order that was issued by the United States District Court for the Central

    7 District of California on April __, 2020 in the case of David Berke, et al. v. Whole

    8 Foods Market California, Inc., et al., Case No. 19-cv-07471-PSG (KSx). I agree to

    9 comply with and to be bound by all the terms of this Stipulated Protective Order and

   10 I understand and acknowledge that failure to so comply could expose me to

   11 sanctions and punishment in the nature of contempt. I solemnly promise that I will

   12 not disclose in any manner any information or item that is subject to this Stipulated

   13 Protective Order to any person or entity except in strict compliance with the

   14 provisions of this Order.

   15        I further agree to submit to the jurisdiction of the United States District Court
   16 for the Central District of California for the purpose of enforcing the terms of this

   17 Stipulated Protective Order, even if such enforcement proceedings occur after

   18 termination of this action. I hereby appoint___________________________ [print

   19 or type full name] of _______________________________________ [print or type

   20 full address and telephone number] as my California agent for service of process in

   21 connection with this action or any proceedings related to enforcement of this

   22 Stipulated Protective Order.

   23 Date: _____________________

   24 City and State where sworn and signed: ________________________________

   25 Printed name: ______________________________

   26

   27 Signature: ________________________________

   28                                          -15-                  Case No. 19-CV-07471-PSG (KSx)
                                                                         STIP. PROTECTIVE ORDER
